Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 1 of 19




                             EXHIBIT 2
                  Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 2 of 19

Citibank, N.A.
PO Box 6148
Sioux Falls, SD 57117-6148
                                                                        October 23, 2016




      MICHAEL N ANHAR




             An updated Card Agreement is enclosed                                               MICHAEL N ANHAR
             We're replacing your existing Card Agreement with a new version, which is           Account ending 1276
             enclosed. It's designed with you in mind and based on what customers told
             us they want to see. Your updated Card Agreement is effective
             immediately.

             A new, clean design with simple language
                • The new format includes a Card Agreement Guide that describes the
                  contents of each section, so you can easily find the information you
                  need
                • Credit card terms are important, so we've included examples to help
                  you understand further - just look for the blue box
                • Plus, when you see "Note"- that's where we've added tips and
                  explanations to help you better manage your account

            Information on the arbitration provision
             One of the changes we're making is giving you the choice to reject the
              ihitrnti^n pinvisinh1-^ he!p ;nil iihrierstnnr9 nrhitrntinn we've n!s^ iipcinted
             Section 11 of the Card Agreement. If you choose to reject arbitration, follow
             the instructions on the next page. Please note you have until 12/28/2016 to
             mail us your rejection letter. If you reject, your account will no longer be
             subject to arbitration.

             When you speak, we listen
             Your feedback continues to help us understand the things that are important
             to you and helped guide the creation of this updated Card Agreement. If
             you have any questions or comments, contact us at 1-866-565-7030
             (TTY/TDD: 1-800-325-2865).




             0. LOO 20425003. 12016102370163506. 083. I. ZZ. SY. 804 SYSTEM 64868350371493765.
Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 3 of 19




                                  2
    Case
MICHAEL       1:19-cv-00496-NONE-EPG
           N ANHAR                               Document 29-2 Filed 02/11/20 Page 4 of 19
Account ending 1276
Page 2 of 4




                            Important Change to Your Account Terms
The following is a summary of one of the changes being made to your account terms. This change
will take effect immediately.
/Vbitration
To review your new Arbitration provision, please see "Details about the change" below.
You have the right to reject this arbitration provision. If you reject, your account will no
longer be subject to an arbitration provision. You can reject arbitration by writing to us at
PO Box 6195, Sioux Falls, SD 57117-6195 stating that you would like to reject the arbitration
provision. Your letter must be postmarked on or before 12/28/2016. We will not close your
account if you reject this change.
You do not have the right to reject any other changes in the attached Card Agreement.


Details about the change:
Your updated Card Agreement includes the following provision, which is described under "Important
Change to Your Account Terms" above.
Arbitration
Please read this provision of the Agreement carefully.
This section provides that disputes may be resolved by binding arbitration. Arbitration replaces the right to
go to court, have a jury trial or initiate or participate in a class action. In arbitration, disputes are resolved
by an arbitrator, not a judge or jury. Arbitration procedures are simpler and more limited than in court. This
arbitration provision is governed by the Federal Arbitration Act (FAA), and shall be interpreted in the
broadest way the law will allow.
Covered claims
  • You or we may arbitrate any claim, dispute or controversy between you and us arising out of or
    related to your Account, a previous related account or our relationship (called "Claims").
  • If arbitration is chosen by any party, neither you nor we will have the right to litigate that
    Claim in court or have a iury trial on that Claim.

Except as stated below, all Claims are subject to arbitration, no matter what legal theory they're based on
or what remedy (damages, or injunctive or declaratory relief) they seek, including Claims based on
contract, tort (including intentional tort), fraud, agency, your or our negligence, statutory or regulatory
provisions, or any other sources of law; Claims made as counterclaims, cross-claims, third-party claims,
interpleaders or otherwise; Claims made regarding past, present, or future conduct; and Claims made
independently or with other claims. This also includes Claims made by or against anyone connected with
us or you or claiming through us or you, or by someone making a claim through us or you, such as a
co-applicant, Authorized User, employee, agent, representative or an affiliated/parent/subsidiary company.
Arbitration limits
  • Individual Claims filed in a small claims court are not subject to arbitration, as long as the matter
     stays in small claims court.
  • We won't initiate arbitration to collect a debt from you unless you choose to arbitrate or assert a
     Claim against us. If you assert a Claim against us, we can choose to arbitrate, including actions to
     collect a debt from you. You may arbitrate on an individual basis Claims brought against you,
     including Claims to collect a debt.




                                                        3
    Case
MICHAEL       1:19-cv-00496-NONE-EPG
           N ANHAR                                                      Document 29-2 Filed 02/11/20 Page 5 of 19
Account ending 1276
Page 3 of 4



  • Claims brought as part of a class action, private attorney general or other representative action can
    be arbitrated only on an individual basis. The arbitrator has no authority to arbitrate any claim on a
    class or representative basis and may award relief only on an individual basis. If arbitration is chosen
    by any party, neither you nor we may pursue a Claim as part of a class action or other representative
    action. Claims of 2 or more persons may not be combined in the same arbitration. However,
    applicants, co-applicants, Authorized Users on a single account and/or related accounts, or corporate
      offili.f.c   crn horn ntsrsc:eicrcri cc tsrsc "crctsr.
      GI 1111CILGO GI G   I IGI G   S.A.J1101%.,1G1 GSA CIO VI IG VGI JI.J1 I.




How arbitration works
  • Arbitration shall be conducted by the American Arbitration Association ("AAA") according to this
    arbitration provision and the applicable AAA arbitration rules in effect when the claim is filed ("AAA
    Rules"), except where those rules conflict with this arbitration provision. You can obtain copies of the
    AAA Rules at the AAA's website ( www.adr.orq) or by calling 800-778-7879. You or we may choose to
    have a hearing, appear at any hearing by phone or other electronic means, and/or be represented by
    counsel. Any in-person hearing will be held in the same city as the U.S. District Court closest to your
    billing address.
  • Arbitration may be requested any time, even where there is a pending lawsuit, unless a trial has
    begun or a final judgment entered. Neither you nor we waive the right to arbitrate by filing or serving
    a complaint, answer, counterclaim, motion, or discovery in a court lawsuit. To choose arbitration, a
    party may file a motion to compel arbitration in a pending matter and/or commence arbitration by
    submitting the required AAA forms and requisite filing fees to the AAA.
  • The arbitration shall be conducted by a single arbitrator in accord with this arbitration provision and
    the AAA Rules, which may limit discovery. The arbitrator shall not apply any federal or state rules of
    civil procedure for discovery, but the arbitrator shall honor claims of privilege recognized at law and
    shall take reasonable steps to protect Account information and other confidential information of either
    party if requested to do so. The arbitrator shall apply applicable substantive law consistent with the
    FAA and applicable statute of limitations, and may award damages or other relief under applicable
    law.
  • The arbitrator shall make any award in writing and, if requested by you or us, may provide a brief
    statement of the reasons forthe award. An arbitration award shall decide the rights and obligations
    only of the parties named in the arbitration, and shall not have any bearing on any other person or
    dispute.

Paying for arbitration fees
  • We will pay your share of the arbitration fee for an arbitration of Claims of $75,000 or less if they are
     unrelated to debt collection. Otherwise, arbitration fees will be allocated according to the applicable
     AAA Rules. If we prevail, we may not recover our arbitration fees, unless the arbitrator decides your
     Claim was frivolous. All parties are responsible fortheir own attorney's fees, expert fees and any
     other expenses, unless the arbitrator awards such fees or expenses to you or us based on applicable
     law.

The final award
  • Any award by an arbitrator is final unless a party appeals it in writing to the AAA within 30 days of
     notice of the award. The arbitration appeal shall be determined by a panel of 3 arbitrators. The panel
     will consider all facts and legal issues anew based on the same evidence presented in the prior
     arbitration, and will make decisions based on a majority vote. Arbitration fees for the arbitration
     appeal shall be allocated according to the applicable AAA Rules. An award by a panel on appeal is
     final. A final award is subject to judicial review as provided by applicable law.

Survival and Severability of Terms
This arbitration provision shall survive changes in this Agreement and termination of the Account or the
relationship between you and us, including the bankruptcy of any party and any sale of your Account, or
amounts owed on your Account, to another person or entity. If any part of this arbitration provision is



                                                                                 4
    Case
MICHAEL       1:19-cv-00496-NONE-EPG
           N ANHAR                            Document 29-2 Filed 02/11/20 Page 6 of 19
Account ending 1276
Page 4 of 4



deemed invalid or unenforceable, the other terms shall remain in force, except that there can be no
arbitration of a class or representative Claim. This arbitration provision may not be amended, severed or
waived, except as provided in this Agreement or in a written agreement between you and us.




                                                    5
Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 7 of 19




                                 6
                                             Card Agreement Guide
                Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 8 of 19

This Guide will help you easily identify sections of the Card Agreement and give you a brief overview of the contents of each section. This is
not intended to be a complete summary of the Card Agreement's contents, and we encourage you to read your entire Card Agreement,
including the arbitration provision, before you use your Account-

             DEFINITIONS                                                                 CREDIT REPORTING
             Lists the meanings of particular phrases and terms used in                  Describes what information we provide about you to credit
             the Card Agreement.                                                         reporting agencies, and how to dispute items on your
                                                                                         report. This section also explains how we use information
                                                                                         we get about you from those agencies.
            YOUR AGGOUNT
            Describes some of your responsibilities for using your
            Account.                                                                     ACCOUNT INFORMATION, INFORMATION SHARING
                                                                                         AND COMMUNICATIONS
                                                                                         Explains that your personal information we use to manage
            ANNUAL PERCENTAGE RATES & INTEREST                                           your Account should always be up to date. Also notes that

   3        CHARGES
            Shows how we calculate interest rates and how that affects
            your Account balance.
                                                                                         we share information about you and your Account. In
                                                                                         addition, this section describes how we may contact you.


                                                                                         TRANSACTIONS
            FEES & FOREIGN CURRENCY CONVERSION                                           Provides important information about merchant credits,
            Describes the fees that can be applied to your Account,             L        recurring Transactions and card refusals.
            including annual membership fees, late fees, as well as
            foreign transaction fees for Purchases not in U.S. dollars.
                                                                                         ARBITRATION
                                                                                         Explains that you cannot go to court, have a jury trial or
            PAYMENTS                                                                     initiate or participate in a class action if you have a cispute
            Shows how your monthly Minimum Payment Due is                                with us. Instead, this provision tells you that the dispute
            calculated, tells you how we apply your payments to                          must be resolved by a professional arbitrator, not a judge
            balances, and gives you certain instructions for making                      or jury. This section also explains how arbitration works
            payments (and tells you the possible consequences of not                     and some of the differences between resolving a lspute in
            following those instructions).                                               arbitration and resolving one in court.


            AUTHORIZED USERS                                                             AGREEMENT & BENEFIT CHANGES
            Describes an Authorized User's rights and your                               Explains that we can make changes to the Card
            responsibility for that user. Also describes what information                Agreement and your card benefits and features.
                                                                                I
                                                                                    an
            we can share about you and your Authorized User.

                                                                                         MISCELLANEOUS
            DEFAULT, CLOSING OR SUSPENDING YOUR ACCOUNT                                  Explains subjects that aren't included in previous sections.
            Tells you when we may require immedate payment of your
            total Account balance, and explains when we may close or
            suspend your Account, and when you may close your                            YOUR BILLING RIGHTS
            Account.                                                                     Explains your billing rights, which include how to address
                                                                                         possible statement mistakes and your rights if you're not
                                                                                         satisfied with a Purchase.




                                                                            7
                                                           Card Agreement
                      Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 9 of 19

     This Card Agreement (Agreement) is your contract with us.

     The Facts about Interest and Fees document (Fact Sheet) is part of this Agreement The Fact Sheet shows important information about your Account,
     such as your annual percentage rates and certain fees. Any amendments to this Agreement also are part of this Agreement.

     Please read all parts of this Agreement, including the arbitration provision, and keep it for your records.

                           Note: Throughout the Agreement are examples, helpful tips, and additional explanations that will make the
                                                             Agreamant easiar to undetstand,




                                                                         DEFINITIONS
     Account - Your Citi ThankYou® Preferred Account.                    Equifax and TransUnion, that compiles crecit information for the purpose
                                                                         of generating consumer credit reports. It's also known as a "credit bureau"
   Annual Percentage Rate or (APR) - A rate, shown as a percentage, used and a "crecit reporting agency."
ru to calculate interest on the balance on your Account.
0-
I= Authorized User - Any person you allow to use your Account with a Card             Include and including - These terms mean "include [or including] without
   we provided with that person's name.                                               limitation."

     Balance Transfer - Use of a Balance Transfer offer, including use of a
     check that accesses your Account for any transaction, or the transfer of a       Late Payment - A payment is late if you don't pay at least an amount
     balance from another credit account to your Account.                             equal to the Minimum Payment Due minus any Overlimit Amount by the
                                                                                      payment due date.

     Billing Period - The period of time between each date when we create a
     statement for your Account. A Billing Period is usually 28-33 days. For          New Balance - The total amount you owe us at the end of each Billing
     each Billing Period, your statement will show any Transactions, other            Period. This amount is shown on each statement under the heading "New
     charges, payments and other credits posted during that Billing Period.           Balance". We explain how we calculate the New Balance below.


     Business Day - Monday through Friday, excluding federal holidays.                Overlimit Amount - The amount by which your Account balance exceeds
                                                                                      your crecit limit in any Billing Period.

     Card - One or more cards or other devices (including an account number)
     used to access your Account to obtain credit.                                    Purchase - Use of your Card to buy goods and services. Balance
                                                                                      Transfers and Cash Advances are not Purchases.

     Card Networks - Organizations, such as MasterCard, \Asa and American
     Express, that facilitate the payment process between a cardmember,               Returned Payment - A payment that isn't honored by your financial
     merchants and a card issuer.                                                     institution.

     Cash Advance - Use of your Card to get cash, inducing foreign currency, Transaction - A Balance Transfer, Cash Advance or Purchase, as
     or for what we consider a cash-like transaction. Examples include using     applicable.
     your Card for. ATM and teller withdrawals, wire transfers, money orders,
     traveler's checks, lottery tickets, gaming chips and other methods used for we, us, and our - Citibank, N.A.
     gambling, wagers and other betting transactions.
                                                                                 you and your - The cardmemberwho opened the Account.
     Consumer Reporting Agency - An organization, such as Experian,
                                                  You'll find definitions of otherterms within this Agreement




                                                                                                                                                              2
                                                                                  8
                Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 10 of 19

                                                                  YOUR ACCOUNT
Your Account use is subject to this Agreement. You must pay us for all            ACCOUNT USE
amounts due on your Account, inducing:                                            Consumer Purposes. You aren't permitted to use your Account for
                                                                                  business purposes. If you do use your Account for business purposes, this
 1. Transactions you make, even if you didn't present your Card or sign for       Agreement still applies, and you must pay us for those Transactions. You
    the Transaction;                                                              may also have to pay us for any damages and/or expenses resulting from
2. Transactions an Authorized User makes;                                         that use. In edition, we may close your Account.
 3. Transactions that other peopie make if you or an Authorized user let          Unlawful Transactions. You aren't permitted to use your Account for
    them use your Account; and                                                    unlawful Transactions. If you do use your Account for unlawful
4. Any fees and interest charges on the Account.                                  Transactions, this Agreement still applies and you must pay us for those
Binding Agreement. This Agreement takes effect once you use your                  Transactions. You also may have to pay the Card Network and/or us for
Card. Even if you don't use your Card, this Agreement will take effect            any damages and expenses resulting from that use. In adcition, we may
unless you contact us to cancel your Account within 30 days after we sent         close your Account.
you this Agreement.                                                               Mobile Phones or Other Devices. Smart phones, tablets and other
Credit Limit. We assign a credit limit to your Account. Part of this crecit       electronic devices can store your Card (such as through a mobile wallet).
limit may be available for Cash Advances, and there may be a limit on the         This means they can be used to make Purchases or other Transactions.
amount of Cash Advances you can take in a given period. We may                    Any such Transactions are covered by this Agreement Apps that use your
authorize Transactions that cause your balance to exceed your credit limit.       Card to make Transactions may have separate terms of use. We're not
                                                                                  responsible if you violate those terms, or for any consequences resulting
                                                                                  from any violation.

    Note: It's important to protect your devices the same way you protect your Card. Anyone who can access your Card using your device also can
                                                     make charges to your Account using that device.




                                        ANNUAL PERCENTAGE RATES & INTEREST CHARGES
The following sections explain how we calculate the interest you owe
each Billing Period.                                                                    How is a variable APR calculated?

APRs. We use APRs to calculate interest charges on your Account.                        If the U.S. Prime Rate published in the WSJ two Business
                                                                                                                                                  CO/ .
Different APRs may apply to different Transactions. See the listing of your             ▪✓ ciyb   IJGIUIC 1.1IC CI IU VI CI 011111 19 rCI IVU I   a%0,    QI IU
APRs on the Fact Sheet.                                                                 If the Margin is 13.99%; then
                                                                                        Add the two together to calculate a variable APR:
Variable APRs. A variable APR is an APR that can change each Billing
Period. We calculate each variable APR first by taking the U.S. Prime                                               5%+ 13.99% = 18.99%
Rate from The Wall Street Journal ( WSJ) two Business Days before the
last day of each Billing Period. (If the WSJ doesn't publish the U.S. Prime
Rate that day, then we'll use another publication.) Then we add to the
U.S. Prime Rate a certain percentage amount, which we call the Margin.            Your variable APRs will increase if the U.S. Prime Rate increases and
You can find the Margin we use for your Account in the Details About Your         decrease if the U.S. Prime Rate decreases. If a variable APR increases,
Interest Rate section of the Fact Sheet.                                          then your interest charges and Minimum Payment Due may increase.
                                                                                  If the U.S. Prime Rate changes, we'll apply the new variable APR starting
                                                                                  from the first day of the Billing Period when we take the U.S. Prime Rate
                                                                                  from the WSJ. The new APR will apply to existing balances, as well as
                                                                                  balances added to your Account after the change.
                                                                                  Penalty APR. If you have a Late or Returned Payment, we may apply a
                                                                                  penalty APR to your Account. We determine your penalty APR based on
                                                                                  your crecitworthiness.



                                                                                                                                                                  3
                                                                              9
 • Penalty APR for new Transactions (less than 60 days late). If you         • We make adcitional adjustments as appropriate, subject to applicable
   make a LateCase
                 Payment1:19-cv-00496-NONE-EPG
                            and it's less than 60 days late or you haveDocument
                                                                       a        law29-2       Filed 02/11/20
                                                                                    (as an example,                    Page 11 of 19
                                                                                                       for a disputed charge).
   Returned Payment, the penalty APR only will apply to new                 This gives us the daily balance for that day.
   Transactions. We'll review your Account from time to time to determine
   if a penalty APR should be reduced.
 • Penalty APR for existing balances and new Transactions (60 or               Daily balance for purchases from the previous day
   more days late). If we haven't received your Minimum Payment Due            + New purchases
   within 60 days after its due date, we may apply the penalty APR to          + Fees and interest accrued on the previous day's Purchase balance
   both the existing balances and new Transactions. If you make your           - Payments, credits and adjustments posted that day
   next six consecutive Minimum Payments Due on time, we'll stop               = New daily balance for Purchases
   applying the penalty APR to existing balances and new Transactions. If
   you don't make your next six consecutive Minimum Payments Due on
   time, the penalty APR may continue to apply indefinitely to existing     Interest Calculation. Each daily balance may have a different APF-Z.
   balances and new Transactions.                                           Certain categories of Transactions in a daily balance may have multiple
                                                                            APRs. For example, you may make a Purchase or Balance Transfer that's
                                                                            subject to a promotional APR. If a daily balance on your Account is subject
Daily Balance                                                               to an APR, we'll charge interest on that daily balance. We use the daily
We calculate interest on your Account each Billing Period first by
                                                                            balance method (which includes new Transactions). If interest applies to a
calculating your daily balances. The following explains how we do that.
                                                                            balance, it will start applying on the day a charge is added to that balance
Here's how and when Transactions, fees and credits are applied to           and continue until that balance is paid in full. We consider a crecit balance
the balances on your Account:                                               as a balance of zero when calculating interest on that balance.
• We add the amount of a Purchase or Balance Transfer to the Purchase           • We multiply each daily balance by its applicable daily periodic rates
  balance as of the post date on your statement.                                  (each applicable APR civided by 365).
• We add the amount of a Cash Advance to the Cash Advance balance               • We do this for each day in the Billing Period. This gives us the daily
  as of the post date on your statement.                                          interest amounts.
• We add a Balance Transfer fee to the Purchase balance as of the post          • Then we total all the daily interest amounts for all the daily balances.
  date on your statement. We add a Cash Advance fee to the Cash                   This gives us the total interest for the Billing Period.
  Advance balance as of the post date on your statement. We'll add any
  other fees to the balance of our choice. If you're charged interest in a
  Billing Period, but the amount calculated is less than $0.50, we'll add         Note: Your balances, and their corresponding APRs, are shown on
  additional interest to the balance(s) of our choice so that you'll be           your statement.
  charged $0.50 in interest for that Billing Period.
• We subtract crecits and payments as of the post date shown on your         Calculating the New Balance. To calculate the New Balance at the end
  statement                                                                  of each Billing Period, we begin with the total Account balance at the start
• Each balance may have a cifferent APR. Certain categories of               of that Billing Period. Then we add any Transactions that are new to the
  Transactions in a balance may have multiple APRs. For example, you         Account during that Billing Period. Then we subtract any crects applied or
  may make a Purchase or Balance Transfer that's subject to a                payments made during that Billing Period. Then we add any interest
  promotional APR. Your balances, and their corresponcing APRs, are          charges or fees incurred during that Billing Period and make any other
  sltown on your stafemertt                                                  adjustments; as applicabie (for example; if you have disputed a charge):
                                                                             Grace Period on Purchases. You won't pay any interest on Purchases if
    Note: The post date shown on your statement will usually be the          you pay the New Balance, including any Balance Transfers, in full by the
    date of the Transaction, but it may be later.                            payment due date shown on your statement each Billing Period. We call
                                                                             this a graceperiodonpurchases. If you don't pay your New Balance,
                                                                             including any Balance Transfers, in full by the payment due date in a
Here's how we calculate each of the daily Purchase and Cash                  Billing Period, you'll pay interest on your Purchases from the date they're
Advance balances on your Account:                                            posted to your Account. You also won't have a grace period on Purchases
• We start with the daily balance from the end of the previous day.          again until you pay the New Balance in full by the payment due date 2
                                                                             Billing Periods in a row.
• We add any new Transactions, fees and other charges, including
  interest accrued on the previous day's balance. This means that            There's no grace period on Balance Transfers and Cash Advances. This
  interest is compounded daily.                                              means you'll pay interest on Balance Transfers and Cash Advances from
• We subtract any credits or payments credited as of that day.               the date these Transactions post to your Account.




                                                                                                                                                             4
                                                                           10
                    Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 12 of 19

                                                  FEES & FOREIGN CURRENCY CONVERSION

     Fees                                   Amount                                    About the Fee
      Late Fee                              Up to $35                                 We have the right to charge you a late fee if you don't pay at least an
                                                                                      amount equal to the Minimum Payment Due minus any Overlimit
                                                                                      Amount by the payment due date. Any late fee will be based on your
                                                                                      Account balance as of the payment due date. If we charge you a late
                                                                                      fee, it *Ai be $15 on baiances up to $100; or $25 on oaianoes of $100
                                                                                      and over. If you make another Late Payment within the next 6 Billing
                                                                                      Periods, the late fee will be $15 on balances up to $100; $29 on
                                                                                      balances of $100 up to $250; or $35 on balances of $250 and over.
                                                                                      The amount of your late fee will never be higher than your Minimum
                                                                                      Payment Due.
      Returned Payment Fee                  Up to $35                                 We have the right to charge you a Returned Payment fee of $25 if
                                                                                      your bank doesn't honor your payment. If that happens, we'll resubmit
                                                                                      the payment request. If your bank doesn't honor another payment
                                                                                      within 6 consecutive Billing Periods, the Returned Payment fee will go
                                                                                      up to $35.
ru
0-    Transaction Fee for Balance           Either $5 or 3% of the amount of          We charge you a fee for each Balance Transfer.
o-    Transfers                             each transfer, whichever is greater.
      Transaction Fee for Cash              Either $5 or 3% of the amount of          We charge you a fee for each Cash Advance.
      Advances                              each cash advance, whichever is
                                            greater.
     Transaction Fee for Purchases in       3% of the amount of the Transaction We charge you a fee for a Purchase made in a currency other than
     Foreign Currency                       after conversion to U.S. dollars.   U.S. dollars, regardless of where the Transaction takes place or who
                                                                                the merchant is.


     FOREIGN CURRENCY CONVERSION                                                   If a third party, such as a merchant, converts the amount of a Purchase
                                                                                   into U.S. dollars before sending the Purchase to a Card Network, the third
     Foreign Currency Conversion - Purchases. A Card Network converts              party chooses the conversion rate instead of the Card Network.
     the amount of a Purchase in a foreign currency into U.S. dollars. Each
     Card Network follows its own procedures for conversion. These                 Foreign Currency Conversion - Cash Advances. if you take a Cash
     procedures include how the Card Network chooses an exchange rate and          Advance in a foreign currency at an ATM or branch of a financial
     when to do the conversion. For example, Visa chooses either a                 institution, it may not be the Card Network in all instances that converts
     government-mandated exchange rate or chooses from a range of rates            the Transaction into U.S. dollars. Instead, depending on where the
     available on wholesale currency markets (and, in either case, the             Transaction takes place, another third party, such as a financial institution,
     exchange rate that it chooses may be less favorable than the rate that        ATM network, or ATM operator, may do the conversion. We do not control
     Visa itself receives when it makes foreign currency transactions).            this. However, if you use your Card for a Cash Advance at a Citibank ATM
     Dependng on the policies of each Card Network, the exchange rate              or branch, then we or our affiliates may do the conversion.
     chosen may be the one in effect on the day the Card Network does the          The party that converts a Cash Advance to U.S. dollars will choose the
     conversion, or on the day before. The exchange rate that a Card Network       exchange rate and when to do the conversion. The exchange rate in effect
     uses to convert the Purchase to U.S. dollars may dffer from the rate in       on the date the Cash Advance is converted to U.S. dollars may Mer from
     effect on the date you made the Purchase or on the post date for that         the rate in effect on the date you took the Cash Advance or the post date
     Purchase shown on your statement. The Card Network's procedures may           for that Transaction shown on your statement. The exchange rate may
     change without notice.                                                        also differ from any rate quoted to you when you made the Transaction.




                                                                                                                                                                5
                                                                               11
                Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 13 of 19

                                                                     PAYMENTS
Minimum Payment Due. You may pay all or a part of your Account             Application of Payments. We decide how to apply your payments, up to
balance at any time. You must pay at least the Minimum Payment Due by      the Minimum Payment Due, to the balances on your Account. We may
the Payment Due date each Billing Period.                                  apply the Minimum Payment Due first to interest charges, then to the
                                                                           balance with the lowest APR and then to balances with higher APRs. If
Your "Minimum PaymentDue" equals:                                          you pay more than the Minimum Payment Due, we'll apply the amount
• Any amount past due; plus                                                over the Minimum Payment Due first to the balance with the highest APR,
                                                                           than to the hn!nncA with the next highAgt APR, and so (In except ac
• Any Overiimit Amount; pius
                                                                           otherwise required by applicable law.
• The greater of:
  1. The New Balance, if it's less than $20;                               Payment Instructions. You must follow the instructions below when
  2. $20 if the New Balance is at least $20;                               making a payment. If you do, we'll credt the payment to your Account as
                                                                           of the day we receive it.
  3. 1% of the New Balance (rounded to the nearest dollar), plus any
     billed interest or minimum interest charge, plus any late fee; or         1. You must pay in U.S. dollars.
  4. 1.5% of the New Balance (rounded to the nearest dollar).                  2. You must use a check or electronic debit issued by a bank in the
The Minimum Payment Due is never more than the New Balance.                       United States.
                                                                               3. You must not send us a check dated after the date that we receive it
      Note: Your Payment Due date is typically the same day of the             4. You must not enclose more than one check per envelope.
      month, every month. You may request a change to your                     5. You must not include any restrictive endorsements on the check.
      monthly due date.
                                                                            6. You must follow the additional payment instructions shown on your
                                                                               statement.
  How is the Minimum Payment Due calculated?                               If you don't pay in U.S. dollars and we accept your payment, we'll select
                                                                           the currency conversion rate, and you must pay our costs. If you don't
  For example, in a sample Billing Period, an Account with no past due     follow our payment instructions, we may not accept your payment, or there
  or Overlimit amounts has:                                                may be a delay in credting your Account. Either may result in late fees
  New Balance: $2,500                                                      and additional interest charges to your Account. If you don't follow the
                                                                           instructions in this Agreement or on your statement, we may accept your
  Interest $18.54                                                          payment without losing our rights.
  Since the New Balance is more than $25, and there are no past due        We may reject a payment if it's more than the outstanding Account
  or Overlimit amounts, the Minimum Payment Due will be the greater        balance. We also may close your Account.
  of:
  1% of the New Balance (1.0%x $2,500: $25.00) + interest ($18.54):
  $43.54
  or
  1.5% of the New Balance (1.5% x $2,500): $37.50
  Since 1% of the New Balance plus interest ($43.54) is greater than
  1.5% of the New Balance ($37.50) the Minimum Payment Due is
  $43.54.




                                                              AUTHORIZED USERS
Account Use by Authorized Users. You can ask us to add one or more             • Obtain permission from each Authorized User before naming him or
Authorized Users to your Account. If we approve, use of your Account by          her as an Authorized User on your Account.
an Authorized User is subject to the terms of this Agreement. You must:        • Make a copy of this Agreement available to each Authorized User.
                                                                               • Pay us for all charges incurred by each Authorized User.



                                                                                                                                                         6
                                                                          12
 • Notify us to remove an Authorized User from your Account.          Account Information Rights for Authorized Users. You allow us to
If we remove anCase     1:19-cv-00496-NONE-EPG
                 Authorized User, in some cases we may close yourDocument   29-2
                                                                      discuss        Filedwith
                                                                              your Account   02/11/20
                                                                                                  an Authorized Page     14 of
                                                                                                                  User. This      19 giving him or
                                                                                                                              includes
Account, open a new Account, and issue you a new Card.                her access to your Account   information  and  history. You  also agree that
                                                                      an Authorized User may use and receive information about the Account
You're responsible for                                                the same way you do. An Authorized User can't add other Authorized
 • Any Transactions made by an Authorized User on your Account.       Users, adjust the credit limit or close the Account.
• Any Transaction made by an Authorized User even if the post date            Information about Authorized Users. You agree to give us certain
  shown on your statement for that Transaction occurs after the date you      personal information about each Authorized User. You must let each one
  ask us to remove the Authorized User from your Account.                     know that you'll give us that information and you must have his or her
• Any Transactions made by others if an Authorized User allows them to        permission to do so. You must have permission from each one to allow us
  use your Account.                                                           to share information about him or her as allowed by applicable law. This
• Fees and charges resulting from any Transactions made by an                 inckid-oO infonation we may g-,A from you, any Authorized IJo-rand
  Authorized User or others if an Authorized User allows them to use          others. It also includes information about their Transactions on the
  your Account.                                                               Account.
                                                                              Credit Reporting. We report information about this Account to Consumer
 What can Authorized Users do?                                                Reporting Agencies in the Authorized User's name that may appear on
 • Report lost or stolen Cards            • Initiate billing disputes         their crecit report. This could include information about:
 • Change the billing address for         • Request statement copies
   your Account                                                                   • Late Payments;                  • Overlimit Amounts; and
 • Make payments                          • Request refund checks                 • Returned Payments;              • Other violations of this
 • Obtain Account information,                                                                                        Agreement.
   such as Transaction histories
                                                                              You must let each Authorized User know that we report Account
                                                                              information in his or her name. Also, see Credit Reporting in Section 8.




                                         DEFAULT, CLOSING OR SUSPENDING YOUR ACCOUNT
Default- We may require immedate payment of your total Account                Closing or Suspending Your Account. We may close or suspend your
balance, to the extent allowed by law, if any of the following occurs:        Account if any of the events listed above occurs, or for any reason, or for
                                                                              no reason. We may do this at any time, without notifying you, as allowed
1. You don't pay at least the Minimum Payment Due by the due date.            by law. We may cancel your current Card and issue you a substitute Card
2. You have a Returned Payment.                                               at any time. You also may close your Account at any time by notifying us
3. You file for bankruptcy or some other insolvency proceeding is filed by    by telephone or in writing. If we close or suspend your Account, or if you
   or against you.                                                            close your Account, you must pay us all amounts you owe on the Account,
                                                                              even if they post to your Account after it's closed or suspended.
4. You don't honor the terms of this Agreement.
5. You default under any other card agreement you have with us.               Closing Secured Accounts. If your Account is a secured Account, you
                                                                              gave us a security interest in a deposit account. This secures repayment
6. You're declared incompetent or mentally incapacitated, or in the event
                                                                              of your Account. If you withdraw your funds from the deposit account, we
   of your death.
                                                                              will close your Account. If you gave us a security interest in a deposit
                                                                              account, we may use the deposit amount to pay any amount you owe.




                                                                                                                                                            7
                                                                             13
                            Case 1:19-cv-00496-NONE-EPG Document 29-2 Filed 02/11/20 Page 15 of 19

                                                                                                                CREDIT REPORTING

You allow us to get information about you. We get it from Consumer                                                         We report Account information in your name, as well as information about
Reporting Agencies and other sources that provide consumer financial                                                       you to Consumer Reporting Agencies, on a monthly basis. The information
information. You allow us to use it for                                                                                    we provide may appear on your credit reports. This can include
                                                                                                                           information about:
 • Renewal of your Account;
 • Credit line increases or decreases;                                                                                         • Late Payments;                    • Overlimit Amounts; and
 • Adniinistration or re-view of your Account, collection and any otiliar                                                      • Returned Payments:                • Other violations of this
   servicing;                                                                                                                                                        Agreement.
 • All other credit-related purposes connected with this Agreement;                                                        If you think we've given incorrect information to a Consumer Reporting
 • Offers for other cards, insurance products and other services; and                                                      Agency about you (or about an Authorized User), contact Customer
 • Other uses permitted by law.                                                                                            Service and we'll research it. We'll let you know if we agree or &agree
                                                                                                                           with you. If we agree with you, we'll contact each Consumer Reporting
                                                                                                                           Agency we reported to and request a correction.




                                                    ACCOUNT INFORMATION, INFORMATION SHARING AND COMMUNICATIONS

Changes to Account Information. You provided certain personal                                                              includes communications to mobile, cellular/wireless, or similar devices.
information to us when you opened your Account. You agree to notify us if                                                  We may contact you by live operator, auto-cialer, recorded or artificial
this information changes. If you don't, or if we ask you to verify your                                                    voice, text, or email.
Account information and you cannot, we may suspend or close your
Account.                                                                                                                   You agree to pay any charges from your plan provider for communications
                                                                                                                           we send to you, as well as communications you send to us.
Information Sharing. You agree to let us share information about you
and your Account as allowed by law. This includes information we get                                                       How We Capture and Use Voiceprints. We may use voice recognition
from you and others. Our privacy notice, which is enclosed with your new                                                   technology to verify your identity when you call. We may capture and store
Account materials, describes reasons Citi can share its customers'                                                         your voiceprint for this purpose.
personal information.                                                                                                      Call Monitoring. We may monitor and record any calls between you and
COMMUNICATIONS                                                                                                             us.
Contacting You. You agree that we (and/or our service providers or                                                         Notices. We send any notices to your billing address or, if you've agreed,
Qn‘frtrto tllI'CA   QI   ithrtri7o1 mw nro-tfQnt wrti I of Qrai rshrtno nl,mkor omQii
1AI                 4.41,41.1 IWO 1,,J, I I   tuy     MAW.. yvu   (AL (Al   If VI Pal   IV   I 11.11 I lwl   p v111(411
                                                                                                                           by email to the address you gave us. We consider a notice sent as soon
address, or mailing address you provide or we obtain in other ways. This                                                   as we mail it. We consider an electronic notice sent as soon as we email
                                                                                                                           it, unless we receive notification that the email was undeliverable.




                                                                                                                    TRANSACTIONS
Merchant Refunds. A merchant refund to your Account will post to your
Account as a credit. We don't control when a merchant sends an Account                                                         Note: Merchant Surcharges. Some merchants, including merchants
credit. We'll choose how to apply the credit to your existing Account                                                          outside of the U.S., may charge you a fee to use your Card for a
balances. If a credit creates a credit balance on your Account, we'll mail                                                     Purchase. The fee will be either a percentage of the amount of your
you a check for the amount of the crecit balance.                                                                              Purchase, or a flat fee, and will be added to the amount of your
                                                                                                                               Purchase. Usually, a merchant will tell you about this fee before you use
                                                                                                                               your Card, but not always. We don't control these fees, and can't
                                                                                                                               prevent them.




                                                                                                                                                                                                           8
                                                                                                                          14
Recurring Authorized Transactions. If you authorize a merchant or any You're responsible for reinstating any recurring authorized Transactions.
                Caseyour
other person to charge  1:19-cv-00496-NONE-EPG
                          Account for recurring Transactions, youDocument
                                                                 must        29-2 Filed 02/11/20 Page 16 of 19
notify the merchant if:                                               Refusal of the Card. We don't guarantee approval of Transactions. We
                                                                      are not liable for those that aren't approved, even if you have enough
• You want to discontinue these Transactions;                         available credit on your Account. If we detect unusual or suspicious
• Your Account is closed;                                             activity, we may suspend your credit privileges. We also may limit the
• Your Account number changes;                                        number of Transactions approved in a single day.
• Your Card expiration date changes.




                                                                        ARBITRATION

PLEASE READ THIS PROVISION OF THE AGREEMENT CAREFULLY.                                    pursue a Claim as part of a class action or other representative action.
                                                                                          Claims of 2 or more persons may not be combined in the same
This section provides that disputes may be resolved by binding arbitration.               arbitration. However, applicants, co-applicants, authorized users on a
Arbitration replaces the right to go to court, have a jury trial or initiate or           single Account and/or related Accounts, or corporate affiliates are here
participate in a class action. In arbitration, disputes are resolved by an                considered as one person.
arbitrator, not a judge or jury. Arbitration procedures are simpler and more
limited than in court. This arbitration provision is governed by the Federal
Arbitration Act (FM), and shall be interpreted in the broadest way the law          How arbitration works
will allow.                                                                             • Arbitration shall be conducted by the American Arbitration Association
Covered claims                                                                            ("AM") according to this arbitration provision and the applicable AM
                                                                                          arbitration rules in effect when the claim is filed ("MA Rules"), except
 • You or we may arbitrate any claim, dispute or controversy between                      where those rules conflict with this arbitration provision. You can obtain
    you and us arising out of or related to your Account, a previous related              copies of the AM Rules at the AAA's website (www.adr.org) or by
    Account or our relationship (called "Claims").                                        calling 800-778-7879. You or we may choose to have a hearing,
 • If arbitration is chosen by any party, neither you nor we will have                    appear at any hearing by phone or other electronic means, and/or be
    the right to litigate that Claim in court or have a jury trial on that                represented by counsel. Any in-person hearing will be held in the same
    Claim.                                                                                city as the U.S. District Court closest to your billing address.
Except as stated below, all Claims are subject to arbitration, no matter                • Arbitration may be requested any time, even where there is a pending
what legal theory they're based on or what remedy (damages, or injunctive                 lawsuit, unless a trial has begun or a final judgment entered. Neither
or declaratory relief) they seek, including Claims based on contract, tort                you nor we waive the right to arbitrate by filing or serving a complaint,
(inducing intentional tort), fraud, agency, your or our negligence, statutory             answer, counterclaim, motion, or ciscovery in a court lawsuit. To
or regulatory provisions, or any other sources of law; Claims made as                     choose arbitration, a party may file a motion to compel arbitration in a
counterclaims, cross-claims, third-party claims, interpleaders or otherwise;              pending matter and/or commence arbitration by submitting the required
Claims made regarcing past, present, or future conduct; and Claims made                   MA forms and requisite filing fees to the MA.
indepAndPnfly nr with nthAr n!Airns This also inn!i irks Claims rtrlArig! by (ir        • Th0 Arh itrn tion shn!l hA conducted by a sing!P nrhitrntor in ncoorri with
against anyone connected with us or you or claiming through us or you, or                 this arbitration provision and the AAA Rules, which may limit ciscovery.
by someone making a claim through us or you, such as a co-applicant,                      The arbitrator shall not apply any federal or state rules of civil
authorized user, employee, agent, representative or an affiliated/parent/                 procedure for discovery, but the arbitrator shall honor claims of
subsiciary company.                                                                       privilege recognized at law and shall take reasonable steps to protect
                                                                                          Account information and other confidential information of either party if
Arbitration limits                                                                        requested to do so. The arbitrator shall apply applicable substantive
• Individual Claims filed in a small claims court are not subject to                      law consistent with the FM and applicable statute of limitations, and
  arbitration, as long as the matter stays in small claims court.                         may award damages or other relief under applicable law.
• We won't initiate arbitration to collect a debt from you unless you                   • The arbitrator shall make any award in writing and, if requested by you
  choose to arbitrate or assert a Claim against us. If you assert a Claim                 or us, may provide a brief statement of the reasons for the award. An
  against us, we can choose to arbitrate, including actions to collect a                  arbitration award shall decide the rights and obligations only of the
  debt from you. You may arbitrate on an incividual basis Claims brought                  parties named in the arbitration, and shall not have any bearing on any
  against you, including Claims to collect a debt.                                        other person or dispute.
• Claims brought as part of a class action, private attorney general or
  other representative action can be arbitrated only on an individual      Paying for arbitration fees
  basis. The arbitrator has no authority to arbitrate any claim on a class • We will pay your share of the arbitration fee for an arbitration of Claims
  or representative basis and may award relief only on an individual         of $75,000 or less if they are unrelated to debt collection. Otherwise,
  basis. If arbitration is chosen by any party, neither you nor we may       arbitration fees will be allocated accorcing to the applicablePM


                                                                                                                                                                   9
                                                                                   15
  Rules. If we prevail, we may not recover our arbitration fees, unless the        is final. A final award is subject to judicial review as provided by
                Case 1:19-cv-00496-NONE-EPG Documentapplicable
  arbitrator decides   your Claim was   frivolous. All parties are responsible        29-2 law.  Filed 02/11/20 Page 17 of 19
  for their own attorney's fees, expert fees and any other expenses,
  unless the arbitrator awards such fees or expenses to you or us based Survival and Severability of Terms
  on applicable law.                                                           This arbitration provision shall survive changes in this Agreement and
                                                                               termination of the Account or the relationship between you and us,
The final award                                                                including the bankruptcy of any party and any sale of your Account, or
                                                                               amounts owed on your Account, to another person or entity. If any part of
• Any award by an arbitrator is final unless a party appeals it in writing to this arbitration provision is deemed invalid or unenforceable, the other
   the MA within 30 days of notice of the award. The arbitration appeal        terms shall remain in force, except that there can be no arbitration of a
  shall be determined by a panel of 3 arbitrators. The panel will consider class or representative Claim. This arbitration provision may not be
  all facts and legal issues anew based on the same evidence presented amended, severed or waived, except as provided in this Agreement or in a
  in the prior arbitration, and will make decisions based on a majority        written agreement between you and us.
   vote. Arbitration fees for the arbitration appeal shall be allocated
  according to the applicableMA Rules. An award by a panel on appeal




                                                      AGREEMENT & BENEFIT CHANGES

Changes to this Agreement. We may change this Agreement for any                 how to reject. If we notify you of a change, we may do so on your
reason and at anytime, subject to applicable law. This means that we            statement or send you a separate written notice, either of which may
can change rates, and fees that apply to your Account.It also means             be sent electronically if permitted by applicable law.
we can add, replace or remove provisions of this Agreement. If
required by applicable law, we'll give you notice of the changes. If            Changing Benefits. Any benefit, reward, service or feature offered may
you have the rightto reject a change, we'll notify you and tell you             change or be discontinued at any time for any reason. Separate terms and
                                                                                conditions will describe any exceptions.




                                                                  MISCELLANEOUS

Assignment. We may assign any or all of our rights and obligations under        Unforeseen Circumstances. From time to time, our services might be
this Agreement to a third party. You may not sell, assign or transfer your      unavailable due to circumstances beyond our control (such as fires, floods,
Account or any of your obligations under this Agreement.                        natural disasters, system failures or other unpredictable events). When
                                                                                this happens, you might not be able to use your Card or obtain information
Governing Law. Federal law anci re law of South DaIrtota gm'em                  about your Account. We're not responsible or liable if this happens.
terms and enforcement of this Agreement.
                                                                                Lost or Stolen Cards, Account Numbers or Account Checks. You
Enforcing this Agreement. We won't lose our rights under this                   must try to prevent the unauthorized use of your Account and any Card,
Agreement because we delay in enforcing them or fail to enforce them. If        including your Account number. You must call us if any Card is lost or
any provision of this Agreement is found to be unenforceable, all other         stolen. Also, you must call us if you think someone has used or may use
provisions of the Agreement will remain in effect.                              these items without permission.
Collection Costs. To the extent allowed by law, you're liable to us for our     Headings. The headings in this Agreement are included as a matter of
legal costs if we refer collection of your Account to a lawyer who isn't our    convenience and do not define, limit or enlarge the scope of this
salaried employee. These costs may include reasonable attorneys' fees,          Agreement or any of its provisions.
as well as costs and expenses of any legal action.




                                                              YOUR BILLING RIGHTS



                                                                                                                                                          10
                                                                               16
This notice tells you about your rights and our responsibilities under After we finish our investigation, one of 2 things will happen:
                   CaseAct.
the Fair Credit Billing    1:19-cv-00496-NONE-EPG
                                Keep this documentfor future use. Document 29-2 Filed 02/11/20 Page 18 of 19
                                                                                • If we made a mistake: You will not have to pay the amount in question
What to Do if You Find a Mistake on Your Statement                                 or any interest or other fees related to that amount.
If you think there is an error on your statement, write to us at the address    • If we do not believe there was a mistake: You will have to pay the
for billing inquiries and correspondence shown on the front of your                amount in question, along with applicable interest and fees. We will
statement.                                                                         send you a statement of the amount you owe and the date payment is
In your letter, give us the following information:                                 due. We may then report you as delinquent if you do not pay the
                                                                                   amount we think you owe.
 • Account information: Your name and account number.                          If you receive our explanation but still believe your bill is wrong, you must
 • Dollar amount: The dollar amount of the suspected error.                    write to us within 10 days telling us that you still refuse to pay. If you do
 • Description of problem: If you think there is an error on your bill,        so, we cannot report you as delinquent without also reporting that you are
    describe what you believe is wrong and why you believe it is a mistake.    questioning   your biii. We must teii you the name of anyone to whom we
                                                                               reported you as delinquent, and we must let those organizations know
You must contact us:                                                           when the matter has been settled between us.

 • Within 60 days after the error appeared on your statement.                  If we do not follow all of the rules above, you do not have to pay the first
                                                                               $50 of the amount you question even if your bill is correct.
 • At least 3 business days before an automated payment is scheduled, if
    you want to stop payment on the amount you think is wrong.                 Your Rights if You're Dissatisfied with Your Credit Card Purchases
                                                                               If you are dissatisfied with the goods or services that you have purchased
You must notify us of any potential errors in writing. You may call us, but if with your credit card, and you have tried in good faith to correct the
you do we are not required to investigate any potential errors and you may problem with the merchant, you may have the right not to pay the
have to pay the amount in question.                                            remaining amount due on the purchase.
What Will Happen After We Receive Your Letter                                   To use this right, all of the following must be true:
When we receive your letter, we must do 2 things:                                1. The purchase must have been made in your home state or within 100
                                                                                    miles of your current mailing address, and the purchase price must
1. Within 30 days of receiving your letter, we must tell you that we                have been more than $50. (Note: Neither of these are necessary if
   received your letter. We also will tell you if we have already corrected         your purchase was based on an advertisement we mailed to you, or if
   the error.                                                                        we own the company that sold you the goods or services.)
2. Within 90 days of receiving your letter, we must either correct the error     2. You must have used your credt card for the purchase. Purchases
   or explain to you why we believe the bill is correct.                            made with cash advances from an ATM or with an Account check do
                                                                                    not qualify.
While we investigate whether or not there has been an error:                     3. You must not yet have fully paid for the purchase.
• We cannot try to collect the amount in question, or report you as             If all of the criteria above are met and you are still dissatisfied with the
  delinquent on that amount.                                                    purchase, contact us in writing at the address for billing inquiries and
• The transaction in question may remain on your statement, and we              correspondence shown on the front of your statement.
  may continue to charge you interest on that amount.
                                                                                While we investigate, the same rules apply to the disputed amount as
• While you do not have to pay the amount in question, you ate                  discussed above. After we finish our investigation, we will tell you our
  responsible for the remainder of your balance.                                decision. At that point, if we think you owe an amount and you do not pay,
• We can apply any unpaid amount against your credit limit.                     we may report you as delinquent.


   For Further Information: Call the Customer Service number shown on the statement or on the back of your Card if you need more information.




                                                                                                                                                           11
                                                                               17
   CaseN ANHAR
MICHAEL       1:19-cv-00496-NONE-EPG             Document 29-2 Filed 02/11/20 Page 19 of 19
Account ending 1276
Page 12 of 12


                                                   Fact Sheet
                                          Pricing Information Table

Interest Rates and Interest Charges
Annual Percentage Rate 8.49%
(APR) for Purchases       This APR will vary with the market based on the Prime Rate.
APR for Cash Advances             22.24%
                                     This APR will vary with the market based on the Prime Rate.
Penalty APR and When              The greater of up to 27.49% variable or up to 28.99%, based on your creditworthiness.
it Applies                        This APR will vary with the market based on the Prime Rate.
                                       This APR may be applied to your account if you:
                                           (1) Make a late payment or
                                           (2) Make a payment that is returned.
                                       How Long Will the PenaltyAPRApply? If your APRs are increased for either of
                                       these reasons, the Penalty APR may apply indefinitely.
Paying Interest                   Your due date is at least 23 days after the close of each billing cycle. We will not charge
                                  you interest on purchases if you pay your entire balance by the due date each month.
                                  We will begin charging interest on cash advances and balance transfers on the
                                  transaction date.
Minimum Interest                  If you are charged interest, the charge will be no less than 50 cents.
Charge
How We Calculate Your             Daily Balance (including current transactions)
Balance

Fees
Annual Fee                        None
Transaction Fees
    •    Balance Transfer         Either $5 or 3% of the amount of each transfer, whichever is greater.
    •    Cosh Acivonco            Either $6 or 3% of the amount of each cash advance, whichever is greater.
    •    Foreign Purchase         3% of each purchase transaction in US dollars.
         Transaction
Penalty Fees
    •    Late Payment             Up to S35.
    •    Returned Payment         Up to S35

Details About Your Interest Rates                 Periodic Rate as of 10/23/2016                 For variable rates:
and Interest Calculations                                                                       U.S. Prime Rate Plus
Purchases                                                    0.02326% (D)                                4.99%
Cash Advances                                                0.06093% (D)                               18.74%
Penalty APR                                                0.07532% (D) variable                     Up to 23.99%
                                                                     or
                                                         0.07942% (D) non-variable
(D) = Daily periodic rate. A daily periodic rate is the APR divided by 365.
Variable APRs will not exceed 29.99%.




                                                        18
